ORDER

PER CURIAM.
Appellant, John W. Johnson, appeals from the St. Louis County Circuit Court’s denial of an evidentiary hearing on his Rule 24.035 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the circuit court is based on findings of fact that are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s denial of an evidentiary hearing on appellant’s Rule 24.085 motion pursuant to Rules 84.16(b) and 30.25(b).